COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
 
                                                                              )
                                                                              )
                                                                              )              No.  08-04-00007-CV
                                                                              )
IN RE:  MARTHA DRUSINA BENITEZ             )     AN ORIGINAL
PROCEEDING
                                                                              )
                                                                              )                
IN MANDAMUS
                                                                              )
                                                                              )
 
 
MEMORANDUM  OPINION
ON WRIT OF MANDAMUS
 
Relator Martha Drusina Benitez
has filed a pro se petition for writ of mandamus, seeking review of a
summary judgment and requesting that the trial judges be recused.  A writ of mandamus will issue only to correct
a clear abuse of discretion when there is no other adequate remedy at law.  Walker v. Packer, 827 S.W.2d 833, 839
(Tex. 1992)(orig. proceeding).  An appeal is an adequate remedy at law for
both of Relator=s
complaints.  See Tex.R.App.P. 26.1(a); see also In re Union Pac.
Res. Co., 969 S.W.2d 427, 428-29 (Tex. 1998).  Accordingly, the petition for writ of
mandamus is denied.
 
 
February
5, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.